DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 21 June 2022.
Claims 1 – 15 are pending.
The claims, as amended in Examiner’s Amendment, are in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Kim (Reg. No. 75,584) on 30 June 2022 (see also email in attached Interview Summary).
The application has been amended as follows: 
Claims
1. (Currently Amended)  A memory controller that controls a memory device including a plurality of memory blocks, the memory controller comprising: 
a meta data memory configured to store mapping information of a data stored in the plurality of memory blocks and valid data information indicating whether the data stored in the plurality of memory blocks is valid data; and 
a migration controller configured to control the memory device to perform a migration operation of moving a plurality of valid data stored in a source memory block to a target memory block based on the mapping information and the valid data information, 
wherein the migration controller is configured to control the memory device to: 
read, from among the plurality of valid data stored in the source memory block, i) a sequential data that is a valid data having successive logical addresses and ii) a random data that is a valid data having a non-successive logical address, 
order, from among a plurality of random data, the sequential data based on when all first read operations on the sequential data are completed, and 
store the sequential data sequentially in the target memory block when all the first read operations on the sequential data are completed.

Reasons for Allowance
Claim 1 recites, at least, arranging, based on when all read operations on sequential data are completed, said sequential data among plural random data and storing said sequential data when all said read operations are completed.  This subject matter is reflected in the following limitations of claim 1.
order, from among a plurality of random data, the sequential data based on when all first read operations on the sequential data are completed
store the sequential data sequentially in the target memory block when all the first read operations on the sequential data are completed
As noted in Office Action mailed 21 March 2022, Phan teaches migrating, from old block (source memory block) to open block (target memory block), valid memory segments (plurality of valid data) that comprise i) write data of sequential writes (S commands) (sequential data) and ii) write data of random write (R commands) (random data) (see Phan Fig. 3, col 3 ln 46-50).  However, Phan does not appear to explicitly teach said write data of said sequential writes is ordered, among plural random data, based on when all read operations of said write data of said sequential write are completed.  Therefore, claim 1 is allowable over Phan.
Remaining prior art, cited in Office Action mailed 21 March 2022, also do not appear to teach the above identified subject matter of claim 1.  In particular, i) Lee (US 20190171559) teaches migrating data based mapping information and valid data information (see Office Action mailed 21 March 2022 page 7-8), ii) Lee (US 20090113121) teaches metadata memory storing said mapping information and said valid data information (see Office Action mailed 21 March 2022 page 9) and Ye (US 7401193) teaches storing data in a manner such that sequential read on said data occurs in parallel reads (see Office Action mailed 21 March 2022 page 9-10).  However, none of said remaining prior art teach arranging, based on when all read operations on sequential data are completed, said sequential data among plural random data and storing said sequential data when all said read operations are completed.  Therefore, claim 1 is also allowable over said remaining prior art.
Claims, dependent upon independent claim 1, are also allowable for the same reasons as said independent claim 1.
Claims 9 – 15 have already been indicated as allowable over prior art in Office Action mailed 21 March 2022.  Since claims 9 – 15 have also been amended to address all outstanding claim objections, claims 9 – 15 are also in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139